Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 12/16/19. Claims 1-10 are pending in this application.
Information Disclosure Statement
The information disclosure Statement filed on 08/04/20 has been received and is being considered. 
Claim Rejections under 35 U.S.C. §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “one dimensional  tubular” in at least claim 1, 3-6, and 8, is used by the claim to mean “uni-directional” while the accepted meaning is “a single dimensional” wherein only a Cartesian reference point is singular in dimension. The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 9 and 10 are rejected under 34 U.S.C. §102 as being unpatentable over Xiao (US 2019/0189869 A1).
Regarding claim 1, Xiao discloses a thin film encapsulation layer n(see figs 1-6), comprising: a first inorganic layer 30 ; an organic layer disposed on the first inorganic layer20; and a second inorganic layer disposed on the organic layer 50; wherein the organic layer comprises a one-dimensional tubular nanomaterial (see element 20 Qled quantum dots, see para [0005]).
Regarding claim 2, Xiao discloses the thin film encapsulation layer according to claim 1, wherein the organic layer and the second inorganic layer are disposed in a stack at least once (see figs 1-6 disclosing at least one iteration stack).
Regarding claim 6, Xiao discloses a method of fabricating a thin film encapsulation layer, comprising the steps of: forming a first inorganic layer 30; forming an organic layer on the first inorganic layer 20, wherein the organic layer comprises a one-dimensional tubular nanomaterial (see para [0005]); and forming a second inorganic layer on the organic layer (see 50). 
Regarding claim 7, Xiao discloses the method of fabricating the thin film encapsulation layer according to claim 6, further comprising performing the steps of forming at least one organic layer and at least one inorganic layer in a stack at least once, which comprises forming the organic layer on the 
Regarding claim 9, Xiao discloses the method of fabricating the thin film encapsulation layer according to claim 6, wherein forming the organic layer comprises one of inkjet printing, spin coating, or screen printing, and curing the organic layer comprises ultraviolet ray curing or heat curing (see para [0016]).
Regarding claim 10, Xiao discloses an organic light-emitting diode device, comprising:
an array substrate 10; a light-emitting layer disposed on the array substrate 20; and the thin film encapsulation layer of claim 1 disposed on the array substrate and completely covering the light-emitting layer (see figs 1-5).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. §103 as being unpatentable over Xiao and further in view of Livesay (US 20140369030 A1).
Regarding claim 3, Xiao discloses the thin film encapsulation layer according to claim 1, and Livesay further discloses wherein the one-dimensional tubular nanomaterial comprises boron nitride nanotubes, see para [0130] disclosing nanotubes for thermal conductivity.
Xiao and Livesay are in the same or similar fields of endeavor. It would have been obvious to combine Xiao with Livesay. Xiao and Livesay may be combined by forming the device of Xiao with .

Claim 4 and 8 are rejected under 35 U.S.C. §103 as being unpatentable over Xiao and further in view of Zettl (US 20120088934 A1).
Regarding claim 4, Xiao discloses the thin film encapsulation layer according to claim 1, and Zettl discloses wherein the one-dimensional tubular nanomaterial has a weight percentage of less than 5 wt%, see para [0084]. Xiao and Zettl are in the same or similar fields of endeavor. It would have been obvious to combine Xiao with Zettl. Xiao and Zettl may be combined by forming the device of Xiao with the concentration of nanotubes disclosed in Zettl. One having ordinary skill in the art would be motivated to combine Xiao with Zettl in order to form a material with desired properties, see paras [0084]-[0086].
Regarding claim 8, Xiao discloses the method of fabricating the thin film encapsulation layer according to claim 6, and Zettl further discloses wherein the one-dimensional tubular nanomaterial has a weight percentage of less than 5 wt%. Xiao and Zettl are in the same or similar fields of endeavor. It would have been obvious to combine Xiao with Zettl. Xiao and Zettl may be combined by forming the device of Xiao with the concentration of nanotubes disclosed in Zettl. One having ordinary skill in the art would be motivated to combine Xiao with Zettl in order to form a material with desired properties, see paras [0084]-[0086].

Claim 5 is rejected under 35 U.S.C. §103 as being unpatentable over Xiao and further in view of Takamatsu (US 20190217585 A1).

Xiao and Takamatsu are in the same or similar fields of endeavor. It would have been obvious to combine Xiao with Takamatsu. Xiao and Takamatsu may be combined by forming the device of Xiao with the concentration of nanotubes disclosed in Takamatsu. One having ordinary skill in the art would be motivated to combine Xiao with Takamatsu in order to form a material with desired properties, see paras [0084]-[0086].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813